 

exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 30, 2020 and
is entered into by and among GERON CORPORATION, a Delaware corporation, and each
of its Subsidiaries (hereinafter collectively referred to as the “Borrower”)
other than any Excluded Subsidiaries, SILICON VALLEY BANK, a California
corporation (“SVB”), HERCULES CAPITAL, INC., a Maryland corporation
(“Hercules”), and the other several banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as the “Lenders”) and Hercules, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).  

RECITALS

A.         Borrower has requested the Lenders make available to Borrower a loan
in an aggregate principal amount of up to Seventy Five Million Dollars
($75,000,000) (the “Term Loan”); and

B.         The Lenders are willing to make the Term Loan on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H to the Disclosure Letter, which account numbers shall be
redacted for security purposes if and when filed publicly by the Borrower.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger, consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition or exclusive in-licensing of any product, product line or
Intellectual Property of or from any other Person.

“Advance” means a Term Loan Advance.

 

--------------------------------------------------------------------------------

 

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A to the Disclosure Letter, which account
numbers shall be redacted for security purposes if and when filed publicly by
the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
[***] or more of the outstanding voting securities of another Person or (c) any
Person [***] or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held by another Person with power to vote such
securities.  As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means November 1, 2022; provided however, if the Performance
Milestone I Interest Only Extension Conditions are satisfied, then May 1, 2023,
and provided further, if the Performance Milestone II Interest Only Extension
Conditions are satisfied, then November 1, 2023.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

2

--------------------------------------------------------------------------------

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any (x) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving entity
or (y) “change of control”, “fundamental change” or any comparable term under
and as defined in any indenture governing any Permitted Convertible Debt has
occurred.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock, $0.001 par value per share, of the
Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.  For
the avoidance of doubt, no Permitted Bond Hedge Transaction or Permitted Warrant
Transaction will be considered a Contingent Obligation of Borrower.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Corporate Collaborations” means any corporate collaborations, including without
limitation: cost-sharing arrangements with collaborative partners, collaborative
work on manufacturing process improvements and academic or development
collaborations for discovery research projects, arrangements with contract
research organizations, preclinical work, animal studies or
investigator-sponsored clinical trials or proof of concept studies.

3

--------------------------------------------------------------------------------

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Disclosure Letter” means that certain letter, dated the date hereof, delivered
by Borrower to Agent.

“Disqualified Equity Interests” means any Equity Interests that are not
Qualified Equity Interests.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

“Due Diligence Fee” means $50,000, which fee is due to the Lenders on or/has
been paid to the Lenders prior to the Closing Date, and shall be deemed fully
earned on such date regardless of the early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of Borrower or any of its Subsidiaries or the
funds in which consist solely of funds held in trust for any director, officer
or employee of such Borrower or Subsidiary or any employee benefit plan
maintained by such Borrower or Subsidiary or funds representing deferred
compensation for the directors and employees of such Borrower or Subsidiary,
collectively not to exceed [***] of the amount to be paid in the ordinary course
of business in the then-next payroll cycle, (ii) escrow accounts, Deposit
Accounts and trust accounts, in each case holding assets that are pledged or
otherwise encumbered pursuant to clauses (vi), (xv), (xviii) or (xxi) of the
definition of Permitted Liens (but only to the extent required to be excluded
pursuant to the underlying documents entered into in connection with such
Permitted Liens in the ordinary course of business), (iii) accounts containing
no (zero) balance or (iv) any Deposit Account with a balance less than [***];
provided, that the aggregate balance of all such Deposit Accounts excluded
pursuant to this clause (iv) shall at no time exceed [***].

“Excluded Subsidiary” means each direct and indirect Subsidiary of the Borrower
that is a Foreign Subsidiary (and any Domestic Subsidiary whose only material
assets are Equity Interests in one or more Foreign Subsidiaries).

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

4

--------------------------------------------------------------------------------

 

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement incurred by the
Borrower or any of its Subsidiaries not for speculative purposes and entered
into in the ordinary course of business.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) Disqualified Equity
Interests, (e) “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature arising out of purchase and sale contracts,
and (f) all Contingent Obligations. For the avoidance of doubt no Permitted
Warrant Transaction shall be considered Indebtedness of the Borrower.

“Initial Facility Charge” means Three Hundred Ninety Five Thousand Dollars
($395,000), which is payable to the Lenders in accordance with Section 4.1(f).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; service marks, designs,
business names, data base rights, design rights, domain names, moral rights,
inventions, confidential information, know-how and other intellectual property
rights and interests whether registered or unregistered; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and between Hercules (on behalf of itself and its Affiliates
party hereto from time to time) and SVB, as may be amended from time to time in
accordance with the provisions thereof.

“Investment” means, of any Person, (a) any beneficial ownership (including
stock, partnership, limited liability company interests, or other securities) of
or in any other Person, (b) any loan, advance or capital contribution to any
other Person or (c) any Acquisition.

5

--------------------------------------------------------------------------------

 

“IRS” means the United States Internal Revenue Service.

“Janssen License” means that certain License Agreement, dated as of September
15, 2016, by and between Geron Corporation, as licensor, and Janssen
Pharmaceuticals Inc., as licensee.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit F.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Intercreditor Agreement and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of outstanding shares of Common Stock publicly disclosed in the
most recent filing of Borrower with the United States Securities Exchange
Commission as outstanding as of such date of determination and (b) the closing
price of Borrower’s Common Stock (as quoted on Bloomberg L.P.’s page or any
successor page thereto of Bloomberg L.P. or if such page is not available, any
other commercially available source).

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or the Lenders to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Agent’s
Liens on the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Seventy Five Million Dollars ($75,000,000).

“NDA” means a new drug application submitted to the FDA under 21 U.S.C. §
355(b)(1) seeking authorization to commercialize a new drug product in the
United States.

“Non-Disclosure Agreement” means that certain Non-Disclosure
Agreement/Confidentiality Agreement by and between the Borrower and Agent, dated
as of February 21, 2020.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

6

--------------------------------------------------------------------------------

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Perfection Certificate” means a completed certificate delivered by Borrower to
Agent and the Lenders, signed by Borrower entitled “Hercules Capital, Inc.
Perfection Certificate and Diligence Request”.

“Performance Milestone I” means the achievement of both of the following: (i)
the Borrower has publicly announced no later than [***] that the Phase 3 portion
of the IMerge clinical trial of imetelstat in patients with lower risk
myelodysplastic syndromes (“MDS”) has completed full enrollment of One Hundred
Seventy (170) patients, and (ii) Borrower has publicly announced that the
planned Phase 3 Refractory MF clinical trial of imetelstat in patients with
intermediate-2 or high-risk myelofibrosis (“MF”) has been initiated with the
first patient dosed, in each case, subject to reasonable verification by the
Agent (including supporting documentation reasonably requested by the Agent).

“Performance Milestone I Interest Only Extension Conditions” shall mean
satisfaction of each of the following events: (a) no Event of Default shall have
occurred and be continuing; and (b) the Borrower shall have achieved Performance
Milestone I on or prior to [***].

“Performance Milestone II” means the achievement of both of the following: (i)
prior to [***] the Borrower has [***] and that the [***] such that the [***],
and (ii) the Borrower has [***] (including, not subject to [***]) from one or
more [***] (which, for the avoidance of doubt, may include the [***]) (other
than [***] in connection with such [***] from the [***]) permitted under this
Agreement; in each case, subject to verification by Agent (including supporting
documentation reasonably requested by Agent).

“Performance Milestone II Interest Only Extension Conditions” shall mean
satisfaction of each of the following events:  (a) no Event of Default shall
have occurred and be continuing; (b) the Borrower shall have achieved the
Performance Milestone I Interest Only Extension Conditions on or prior to [***]
and (c) the Borrower shall have achieved Performance Milestone II on or prior to
[***].

“Performance Milestone III” means the achievement of both of the following: (i)
the Borrower has [***] with such [***] with that [***]; and (ii) the Borrower’s
[***], in each case, subject to reasonable verification by the Agent (including
supporting documentation reasonably requested by Agent).

“Permitted Acquisition” means any Acquisition (including Corporate
Collaborations constituting Acquisitions) which is conducted in accordance with
the following requirements:

(i)of a business or Person or product engaged in a line of business similar,
related or complementary to that of the Borrower or its Subsidiaries;

(ii)if such Acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with the Borrower being the surviving entity);

7

--------------------------------------------------------------------------------

 

(iii)if such Acquisition is structured as the acquisition or exclusive
in-licensing of any product, product line or Intellectual Property, such
product, product line or Intellectual Property shall be acquired by Borrower,
and shall be free and clear of Liens other than Permitted Liens;

(iv)the Borrower shall have delivered to the Lenders not less than ten (10) nor
more than forty five (45) days prior to the date of such Acquisition, notice of
such Acquisition together with pro forma projected financial information (to the
extent available or applicable), copies of then-current drafts of all material
documents relating to such acquisition, and historical financial statements (to
the extent available or applicable) for such acquired entity, division or line
of business, in each case in form and substance reasonably satisfactory to the
Lenders (such approval not to be unreasonably withheld), demonstrating
compliance with the covenants set forth in Section 7.20 hereof on a pro forma
basis immediately prior to and immediately after the consummation of such
transaction and subject to the confidentiality provisions of Section 11.13;

(v)both immediately before and immediately after such Acquisition no Event of
Default shall have occurred and be continuing; and

(vi)the cash consideration for the purchase price of such proposed new
Acquisition (including, for the avoidance of doubt, any Acquisitions permitted
pursuant to clause (iii) of the definition of Permitted Licenses), when taken
together with all consideration paid in respect of earnouts, milestones and
other similar deferred purchase price consideration as and when paid, in each
case by the Borrower with respect thereto, and including the amount of Permitted
Indebtedness assumed or to which such assets, businesses or business or
ownership interest or shares, or any Person so acquired, remain subject
(excluding Indebtedness comprised of performance-based milestones, earnouts, or
royalties that qualify as Permitted Indebtedness pursuant to subsection (vi) of
the definition thereof and have not been paid) may not exceed [***] with respect
to consideration other than Equity Interests of the Borrower, provided, that,
for the avoidance of doubt, the remainder of such purchase price may be paid in
Equity Interests of the Borrower or the net cash proceeds of any substantially
concurrent offering of Equity Interests of the Borrower, in each case, to the
extent permitted hereunder.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Common Stock
(or other securities or property following a merger event or other change of the
Common Stock) purchased by Borrower in connection with the issuance of any
Permitted Convertible Debt and as may be amended in accordance with its terms;
provided, that the terms, conditions and covenants of each such call option
transaction are customary for agreements of such type, as determined in good
faith by the Borrower.

“Permitted Convertible Debt” means Indebtedness of the Borrower that is
convertible, at the option of the holders thereof, into shares of Common Stock
(or other securities or property following a merger event or other change of the
Common Stock), cash or any combination thereof, at the election of the Borrower;
provided that such Indebtedness shall (a) not require any scheduled amortization
or otherwise require payment of principal prior to, or have a scheduled maturity
date, earlier than, [***] after the Term Loan Maturity Date, (b) be unsecured,
(c) not be guaranteed by any Subsidiary of Borrower that has not executed a
Joinder Agreement and (d) be on terms and conditions customary for Indebtedness
of such type, as determined in good faith by the Borrower; provided further,
that any cross-default or cross-acceleration event of default (each howsoever
defined) provision contained therein that relates to indebtedness or other
payment obligations of Borrower (or any of its Subsidiaries) (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least [***] in aggregate principal amount of such Indebtedness
then outstanding) before a default, event of default, acceleration or other
event or condition under such Cross-Default Reference Obligation results in an
event of default under such cross-default or cross-acceleration provision.

8

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means:

(i)Indebtedness of Borrower in favor of the Lenders or Agent arising under this
Agreement or any other Loan Document;

 

(ii)

Indebtedness existing on the Closing Date which is disclosed in Schedule 1A to
the Disclosure Letter;

(iii)Indebtedness of up to [***] at any time outstanding, secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the assets financed with such
Indebtedness;

(iv)Indebtedness to trade creditors incurred in the ordinary course of business;

(v)Indebtedness incurred in the ordinary course of business (i) with corporate
credit cards, merchant cards, purchase cards and debit cards in an amount not to
exceed [***] at any time outstanding, and (ii) in connection with cash
management services in an amount not to exceed [***] at any time outstanding;

(vi)Indebtedness that also constitutes a Permitted Investment and Indebtedness
consisting of obligations under deferred or contingent consideration
arrangements (including, without duplication, earn-outs, milestone payments,
royalties and other contingent or deferred obligations as long as such
obligations are not evidenced by any “seller notes” or similar Indebtedness in
connection with Permitted Acquisitions);

 

(vii)

Subordinated Indebtedness;

(viii)reimbursement obligations in connection with letters of credit provided by
financial institutions other than SVB that are secured by Cash and issued on
behalf of the Borrower or a Subsidiary thereof in an amount not to exceed [***]
at any time outstanding;

(ix)other unsecured Indebtedness not otherwise permitted hereunder in an amount
not to exceed [***] at any time outstanding;

(x)intercompany Indebtedness as long as each of the obligor and the obligee
under such Indebtedness is the Borrower or a Subsidiary that has executed a
Joinder Agreement or otherwise in connection solely with Permitted Investments
in Subsidiaries of Borrower;

(xi)extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be;

(xii)any Permitted Convertible Debt not to exceed [***] in principal amount at
any one time outstanding;

(xiii)Indebtedness to non-Affiliate third parties limited to synthetic royalty
participations (and not royalty purchases or buyouts) and specific asset-level
financings, in each case to the extent such Indebtedness is subordinated to the
Secured Obligations in amounts and on terms and conditions reasonably
satisfactory to the Agent and the Lenders (collectively, the “Permitted Third
Party Financings”);

9

--------------------------------------------------------------------------------

 

(xiv)obligations under any Hedging Agreement entered into in the ordinary course
of business for non-speculative purposes in an aggregate amount not to exceed
[***] at any time outstanding;

(xv)Permitted Licenses, solely to the extent involving the incurrence of
Permitted Indebtedness;

(xvi)financing of insurance premiums in the ordinary course of business;

(xvii)Contingent Obligations of Permitted Indebtedness incurred in the ordinary
course of business, in each case without duplication for the amount(s) of
Permitted Indebtedness otherwise permitted hereunder;

(xviii)advances or deposits received in the ordinary course of business from
customers or vendors;

(xix)Indebtedness with respect to performance bonds, appeal bonds and other
similar obligations, in an aggregate amount not to exceed [***] at any time
outstanding; and

(xx)guarantees of the obligations of suppliers, customers and licensees of the
Borrower incurred to third parties for the purpose of enabling such suppliers,
customers and licensees to purchase products that will be supplied, or
incorporated into products that will be supplied, to the Borrower by such
suppliers, customers or licensees, in an amount not to exceed [***] in the
aggregate in any fiscal year.

“Permitted Investment” means:

(i)Investments existing on the Closing Date which are disclosed in Schedule 1B
to the Disclosure Letter;

(ii)(a) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Services, (b) commercial paper maturing no more than one year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service, (c)
certificates of deposit issued by any bank with assets of at least [***]
maturing no more than one year from the date of investment therein, (d) money
market accounts and (e) other Investments described in Borrower’s investment
policy as approved by Agent in writing and the Borrower’s Board of Directors
from time to time;

(iii)(A) repurchases of shares or stock from former or current employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed [***] in any fiscal year or (B) equity derivatives and
stock repurchases (including without limitation by means of accelerated stock
repurchases and forward purchases) as permitted by Section 7.7, in each case
provided that no Event of Default has occurred, is continuing or would exist
immediately after giving effect to such derivatives or repurchases;

(iv)Investments accepted in connection with Permitted Transfers;

10

--------------------------------------------------------------------------------

 

(v)Investments (including debt obligations) (a) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent or doubtful obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business and (b)
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

(vi)Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary;

(vii)Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee share or stock purchase plans or other similar agreements approved by
Borrower’s Board of Directors;

(viii)Investments consisting of travel advances, relocation loans, and other
loan advances (or guarantees thereof) to employees, officers and directors in
the ordinary course of business;

(ix)Investments (A) in Borrower and (B) in Subsidiaries that have entered into a
Joinder Agreement and executed such other documents as shall be reasonably
requested by Agent;

(x)Investments in Subsidiaries that have not executed a Joinder Agreement in an
aggregate amount not to exceed [***] in any fiscal year;

(xi)joint ventures or strategic alliances in the ordinary course of Borrower’s
business, provided that any cash Investments by Borrower do not exceed [***] in
the aggregate in any fiscal year; provided further, that such joint ventures and
strategic alliances shall not include any licenses other than Permitted
Licenses;

(xii)Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, and the receipt of Common
Stock upon termination, settlement or unwind of, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions;

(xiii)Permitted Acquisitions;

(xiv)Hedging Agreements permitted under clause (xiv) of the definition of
Permitted Indebtedness;

(xv)Permitted Licenses, to the extent constituting Investments;

(xvi)Patents assigned by Janssen Biotech, Inc. and its Affiliates; and

(xvii)additional Investments not otherwise permitted hereunder that do not
exceed [***] in the aggregate.

“Permitted Licenses” means:

(i)the Janssen License;

11

--------------------------------------------------------------------------------

 

(ii)licenses and similar arrangements for the use of Intellectual Property
(including Corporate Collaborations not constituting Acquisitions) satisfying
each of the following conditions:  (a) such license is entered into in the
ordinary course of business, (b) such license could not result in a legal
transfer of title of the licensed property, (c) such license is entered into
with non-Affiliate third parties and constitutes an arms-length transaction on
commercially reasonably terms, and (d) such license is (x) non-exclusive, (y)
exclusive as to territory but only as to discrete geographical areas outside of
the United States of America in the ordinary course of business, or (z)
exclusive as to any territory including the United States solely with respect to
co-promotion, co-development and co-commercialization agreements entered into
with counterparties typically party to such agreements in the ordinary course of
their business; provided that, solely with respect to this clause (ii)(d)(z),
both immediately prior to and upon consummation of any such transaction the
Borrower is in compliance with Section 7.20(b) and no Event of Default has
occurred and is continuing; and

(iii)any in-license permitted hereunder that relates to [***]; provided that,
the consideration paid in connection with such in-license does not exceed [***]
and, both immediately prior to and upon consummation of any such in-license, no
Event of Default has occurred and is continuing.

“Permitted Liens” means:

 

(i)

Liens in favor of Agent or the Lenders;

(ii)Liens existing on the Closing Date which are disclosed in Schedule 1C to the
Disclosure Letter;

(iii)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings diligently conducted; provided, that Borrower maintains adequate
reserves therefor on Borrower’s Books in accordance with GAAP (to the extent
required thereby);

(iv)Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet sixty (60) days past due;

(v)Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

(vi)the following deposits, to the extent made in the ordinary course of
business:  deposits to secure the performance of obligations (including by way
of deposits to secure letters of credit issued to secure the same) under
commercial supply and/or manufacturing agreements, deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds;

12

--------------------------------------------------------------------------------

 

(vii)Liens on Equipment or software or other intellectual property constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;  

(viii)Liens incurred in connection with Subordinated Indebtedness;

(ix)leasehold interests in leases or subleases (whether as lessor or lessee
thereunder) and licenses or sublicenses granted in the ordinary course of
business and not interfering in any material respect with the business of the
licensor (including any non-exclusive licenses of personal property (other than
Intellectual Property) granted to third parties in the ordinary course of
Borrower’s business), if such leases, subleases, licenses or sublicenses do not
prohibit granting Agent a security interest therein;

(x)to the extent constituting Liens, Permitted Licenses;

(xi)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(xii)Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(xiii)statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms;

(xiv)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

(xv)(A) Liens on Cash securing obligations permitted under clause (viii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed [***] at any time;

(xvi)Liens incurred in connection with Permitted Third Party Financings;
provided that such Liens are limited to the specific assets financed and not all
assets or substantially all assets of the Borrower;

(xvii)additional Liens not otherwise permitted hereunder in an aggregate amount
not to exceed [***] at any time; provided that such liens be limited to specific
assets and not all assets or substantially all assets of any Borrower;

(xviii)Liens on Cash securing obligations permitted under clause (v) of the
definition of Permitted Indebtedness;

(xix)Liens in favor of financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) such accounts are permitted by this Agreement and (ii) Agent
has a first priority perfected security interest in the amounts held in such
deposit and/or securities accounts other than Excluded Accounts;

13

--------------------------------------------------------------------------------

 

(xx)Liens incurred in connection with sales, transfers, licenses, sublicenses,
leases, subleases or other dispositions of assets in the ordinary course of
business and permitted by Section 7.8 and, in connection therewith, customary
rights and restrictions contained in agreements relating to such transactions
pending the completion thereof or during the term thereof, and any option or
other agreement to sell, transfer, license, sublicense, lease, sublease or
dispose of an asset permitted by Section 7.8;

(xxi)Liens in the nature of deposits, or liens on deposit accounts, to secure
(i) the performance of tenders, bids, trade and commercial contracts, licenses
and leases, statutory obligations, surety bonds, performance bonds, bank
guaranties and other obligations of a like nature incurred in the ordinary
course of business (including earnest money deposits in respect of any asset
acquisition) or (ii) indemnification obligations relating to any disposition;
provided that, in each case, such Liens do not secure Indebtedness for borrowed
money and are incurred in the ordinary course of business;

(xxii)good faith deposits required in connection with any Permitted Acquisition
in the ordinary course of business;

(xxiii)to the extent constituting Liens, escrow arrangements securing
indemnification obligations associated with any acquisition;

(xxiv)  Liens incurred in connection with the extension, renewal or refinancing
of the Indebtedness secured by Liens of the type described in clauses (i)
through (xi) above; provided, that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced (as
may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means:

(i)sales, transfers or other dispositions of Inventory in the ordinary course of
business;

(ii)transfers consisting of Permitted Licenses;

(iii)dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business;

(iv)transfers expressly permitted under Sections 7.5, 7.6 or 7.7;

(v)the surrender, waiver or settlement of contractual rights in the ordinary
course of business, or the surrender, waiver or settlement of claims and
litigation claims (whether or not in the ordinary course of business) as long as
no Event of Default has occurred and is continuing;

(vi)the use of cash and cash equivalents subject to the restrictions and
limitations set forth in the Loan Documents;

(vii)dispositions of Borrower’s Investment in Bard1 Life Sciences Limited
identified on Schedule 1B to the Disclosure Letter;

(viii)the Janssen License;

14

--------------------------------------------------------------------------------

 

(ix)retirements of abandoned or expired Intellectual Property not material to
Borrower’s business; and

(x)other transfers not otherwise permitted hereunder of assets (other than
Intellectual Property) having a fair market value of not more than [***] in the
aggregate in any fiscal year.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to Common
Stock (or other securities or property following a merger event or other change
of the Common Stock) and/or cash (in an amount determined by reference to the
price of such Common Stock) sold by Borrower substantially concurrently with any
purchase by Borrower of a related Permitted Bond Hedge Transaction and as may be
amended in accordance with its terms; provided that (x) that the terms,
conditions and covenants of each such call option transaction are customary for
agreements of such type, as determined in good faith by the Borrower and (y)
such call option transaction would be classified as an equity instrument in
accordance with GAAP.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Qualified Cash” means unrestricted Cash of the Borrower maintained in domestic
Deposit Accounts or other domestic accounts in the Borrower’s name subject to an
Account Control Agreement in favor of Agent.

“Qualified Equity Interests” means Equity Interests of Borrower that do not
include a cash dividend (other than dividends that are solely payable as and
when declared by Borrower’s board of directors) and are not mandatorily
redeemable by Borrower or any of its Subsidiaries or redeemable at the option of
the holder of such Equity Interests, in each case prior to the [***] following
the Term Loan Maturity Date (other than redemptions solely for Qualified Equity
Interests in such Person and cash in lieu of fractional shares of such Equity
Interests and redemptions upon the occurrence of an “asset sale” or a “change in
control” (or similar event, however denominated) so long as any such redemption
requirement becomes operative only after repayment in full (or waiver thereof)
of all the Secured Obligations (other than inchoate indemnity
obligations); provided, however, that an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall constitute a Qualified Equity Interest
notwithstanding any obligation of Borrower or any Subsidiary to repurchase such
Equity Interest in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability).

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Redemption Conditions” means, with respect to any payment of cash in respect of
the principal amount of any Permitted Convertible Debt, satisfaction of each of
the following events: (a) no Event of Default shall exist or result therefrom,
and (b) both immediately before and at all times after such redemption,
Borrower’s Qualified Cash shall be no less than [***] of the outstanding Secured
Obligations.

“Register” has the meaning specified in Section 11.7.

15

--------------------------------------------------------------------------------

 

“Required Lenders” means, subject to the terms of the Intercreditor Agreement,
at any time, the holders of more than 50% of the sum of the aggregate unpaid
principal amount of the Term Loan Advances then outstanding.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations on terms and conditions satisfactory to the Agent in its sole
discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 to the Disclosure Letter.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.  

“Term Loan Advance” means: each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance and any other term loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.00% plus the prime rate as reported in The Wall
Street Journal minus 3.25%, and (ii) 9.00%.

“Term Loan Maturity Date” means October 1, 2024; provided, however, that if
Borrower achieves Performance Milestone II prior to September 15, 2024, then
April 1, 2025, and if Borrower achieves Performance Milestone III prior to March
15, 2025, then October 1, 2025, provided further, that if the applicable day is
not a Business Day, the Term Loan Maturity Date shall be the immediately
preceding Business Day.

16

--------------------------------------------------------------------------------

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche” means, with respect to the Tranche 1A Commitment, all Tranche 1
Advances; with respect to the Tranche 1B Commitment, all Tranche 1B Advances;
with respect to the Tranche 2 Commitment, all Tranche 2 Advances; with respect
to the Tranche 3 Commitment, all Tranche 3 Advances.

“Tranche 1A Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 1A Commitment” opposite
such Lender’s name on Schedule 1.1.  

“Tranche 1B Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 1B Commitment” opposite
such Lender’s name on Schedule 1.1.  

“Tranche 2 Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 2 Commitment” opposite
such Lender’s name on Schedule 1.1.  

“Tranche 2 Facility Charge” means One Hundred and Five Thousand Dollars
($105,000), which is payable to the Lenders in accordance with Section 4.2(d).  

“Tranche 3 Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 3 Commitment” opposite
such Lender’s name on Schedule 1.1.  

“Tranche 3 Facility Charge” means one percent (1.00%) of the principal amount of
any Tranche 3 Advance, which is payable to the Lenders in accordance with
Section 4.2(e).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

17

--------------------------------------------------------------------------------

 

1.2The following terms are defined in the Sections or subsections referenced
opposite such terms:

 

Defined Term

Section

Agent

Preamble

Assignee

11.14

Borrower

Preamble

Claims

11.11

Collateral

3.1

Confidential Information

11.13

Cross Default Reference Obligation

“Permitted Convertible Debt”

End of Term Charge

2.6

Event of Default

9

[***]

[***]

Financial Statements

7.1

Indemnified Person

6.3

Lenders

Preamble

Liabilities

6.3

Market Cap Threshold

7.1(a)

Maximum Rate

2.3

Open Source License

5.10

Participant Register

11.8

Permitted Third Party Financings

“Permitted Indebtedness”

[***]

[***]

Prepayment Charge

2.5

Publicity Materials

11.19

Register

11.7

Rights to Payment

3.1

Tranche 1 Advance

2.2(a)(ii)

Tranche 2 Advance

2.2(a)(iii)

Tranche 3 Advance

2.2(a)(iv)

 

1.3Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as
applicable.  Unless otherwise specifically provided herein, any accounting term
used in this Agreement or the other Loan Documents shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations hereunder shall be computed in accordance with GAAP, consistently
applied; provided that, no effect shall be given to Accounting Standards
Codification 842, Leases (or any other Accounting Standards Codification having
similar result or effect) (and related interpretations) to the extent any lease
(or similar arrangement) would be required to be treated as a capital lease
thereunder where such lease (or arrangement) would have been treated as an
operating lease under GAAP as in effect immediately prior to the effectiveness
of such Accounting Standards Codification. Unless otherwise defined herein or in
the other Loan Documents, terms that are used herein or in the other Loan
Documents and defined in the UCC shall have the meanings given to them in the
UCC.  For all purposes under the Loan

18

--------------------------------------------------------------------------------

 

Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

1.4Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. For the avoidance
of doubt, and without limitation of the foregoing, Permitted Convertible Debt
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof.

SECTION 2.  THE LOAN

2.1[RESERVED].

2.2Term Loan.

(a)Advances.

(i)Subject to the terms and conditions of this Agreement, the Lenders will
severally (and not jointly) make in an amount not to exceed its respective
Tranche 1A Commitment, and Borrower agrees to draw, a Term Loan Advance of
Twenty Five Million Dollars ($25,000,000) on the Closing Date (the “Tranche 1A
Advance”).

(ii)Subject to the terms and conditions of this Agreement, beginning on the
Closing Date and continuing through June 15, 2021, Borrower may request and the
Lenders shall severally (and not jointly) make in an amount not to exceed its
respective Tranche 1B Commitment an additional Term Loan Advance in a principal
amount of Ten Million Dollars ($10,000,000) (the “Tranche 1B Advance” and
together with the Tranche 1A Advance, each a “Tranche 1 Advance”).

(iii)Subject to the terms and conditions of this Agreement and satisfaction of
Performance Milestone I, beginning on January 1, 2021 and continuing through
December 15, 2021, Borrower may request and the Lenders shall severally (and not
jointly) make in an amount not to exceed its respective Tranche 2 Commitment an
additional Term Loan Advance in a principal amount of Fifteen Million Dollars
($15,000,000) (the “Tranche 2 Advance”). The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.

(iv)Subject to the terms and conditions of this Agreement and conditioned on
future approval by each Lender’s investment committee, which shall be granted or
denied in its sole and unfettered discretion, on or prior to December 31, 2022,
Borrower may request, and Lenders may severally (and not jointly) make, an
additional Term Loan Advance of $25,000,000 (the “Tranche 3 Advance”).

19

--------------------------------------------------------------------------------

 

(b)Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least one (1) Business Day before the
Closing Date and at least five (5) Business Days before each Advance Date other
than the Closing Date) to Agent. The Lenders shall fund the Term Loan Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

(c)Interest.  

(i)Term Loan Interest Rate.  The principal balance shall bear interest thereon
from such Advance Date at the Term Loan Interest Rate based on a year consisting
of 360 days, with interest computed daily based on the actual number of days
elapsed.  The Term Loan Interest Rate will float and change on the day the prime
rate changes from time to time.

(d)Payment.  Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the applicable Advance
Date.  Borrower shall repay the aggregate principal balance of the Term Loan
Advances that are outstanding on the day immediately preceding the Amortization
Date, in equal monthly installments of principal and interest (mortgage style)
beginning on the Amortization Date and continuing on the first Business Day of
each month thereafter until the Term Loan Advances (other than inchoate
indemnity obligations) together with all other Secured Obligations owing in
connection therewith are repaid. The entire principal balance of the Term Loan
Advances and all accrued but unpaid interest hereunder, shall be due and payable
on the Term Loan Maturity Date.  Borrower shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense.  If a payment hereunder becomes due and payable on a
day that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day.  The Lenders will initiate debit entries to the
Borrower’s account as authorized on the ACH Authorization (i) on each payment
date of all periodic obligations payable to the Lenders under each Term Loan
Advance and (ii) reasonable and documented out-of-pocket legal fees and costs
incurred by Agent or the Lenders in connection with Section 11.12 of this
Agreement; provided that, with respect to clause (i) above, in the event that
the Lenders or Agent inform Borrower in writing that the Lenders will not
initiate a debit entry to Borrower’s account for a certain amount of the
periodic obligations due on a specific payment date, Borrower shall pay to the
Lenders such amount of periodic obligations in full in immediately available
funds on such payment date; provided, further, that, with respect to clause (i)
above, if the Lenders or Agent inform Borrower in writing that the Lenders will
not initiate a debit entry as described above later than the date that is three
(3) Business Days prior to such payment date, Borrower shall pay to the Lenders
such amount of periodic obligations in full in immediately available funds on
the date that is three (3) Business Days after the date on which the Lenders or
Agent notify Borrower of such; provided further that with respect to clause (ii)
above (other than fees paid on the Closing Date), Borrower shall pay to the
Lenders such amount in full in immediately available funds within ten (10)
Business Days of Agent or the Lenders furnishing Borrower an invoice of such
out-of-pocket legal fees and costs incurred by Agent or the Lenders.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to the Lenders an amount of interest in excess of the
amount that would have been payable if all of the

20

--------------------------------------------------------------------------------

 

Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as
follows:  first, to the payment of the Secured Obligations consisting of the
outstanding principal; second, after all principal is repaid, to the payment of
the Lenders’ accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.  

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date (other than a failure to pay due solely to an administrative or
operational error of Agent or the Lenders or Borrower’s bank if Borrower had the
funds to make the payment when due and makes the payment within three (3)
Business Days following Borrower’s knowledge of such failure to pay), an amount
equal to five percent (5.00%) of the past due amount shall be payable on demand.
In addition, upon the occurrence and during the continuation of an Event of
Default hereunder, all Secured Obligations, including principal, interest,
compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in Section 2.2(c) plus five percent (5%) per
annum.  In the event any interest is not paid when due hereunder, delinquent
interest shall be added to principal and shall bear interest on interest,
compounded at the rate set forth in Section 2.2(c) or Section 2.4, as
applicable.

2.5Prepayment.  At its option upon at least seven (7) Business Days prior
written notice to Agent, Borrower may prepay all, or a portion of the
outstanding Advances by paying the entire principal balance (or such portion
thereof), all accrued and unpaid interest thereon, together with a prepayment
charge equal to the following percentage of the Advance amount being prepaid:
with respect to each Advance, if such Advance amounts are prepaid in any of the
first thirty-six (36) months following the Closing Date, 1.50%; and thereafter,
0.00% (each, a “Prepayment Charge”); provided that any partial prepayment shall
be in minimum increments of principal in the amount of $5,000,000 (or such
lesser amount as is then outstanding).  If at any time Borrower elects to make a
prepayment, and at such time, there are outstanding Advances under multiple
Tranches, the Prepayment Charge shall be determined by applying the amount of
such prepayment in the following order: first, to the outstanding principal
amount (and accrued but unpaid interest thereon) of Advances outstanding under
the Tranche with the latest initial funding date; second, to the outstanding
principal amount (and accrued but unpaid interest thereon) of Advances
outstanding under the Tranche with the next latest initial funding date and so
on until the entire principal balance of all Advances made hereunder (and all
accrued but unpaid interest thereon) is paid in full. Borrower agrees that the
Prepayment Charge is a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances.  Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and the Prepayment Charge upon the occurrence of a Change in Control or any
other prepayment hereunder. Notwithstanding the foregoing, Agent and the Lenders
agree to waive the Prepayment Charge if Agent and the Lenders (in their sole and
absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date. Any amounts paid under this Section shall be applied by
Agent to the then unpaid amount of any Secured Obligations (including principal
and interest) in such order and priority as Agent may choose in its sole
discretion.  

2.6 End of Term Charge.  

(a)On any date that Borrower partially prepays the outstanding Secured
Obligations pursuant to Section 2.5, Borrower shall pay to the Lenders a charge
of 6.55% of such Term Loan Advances being repaid.

21

--------------------------------------------------------------------------------

 

(b)On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that Borrower prepays the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that the Secured Obligations become due and payable, Borrower shall pay the
Lenders a charge of (x) 6.55% of the aggregate amount of all Term Loan Advances
funded minus (y) the aggregate amount of payments made pursuant to Section 2.5
(collectively with any charge made pursuant to Section 2.5, the “End of Term
Charge”).

(c)Notwithstanding the required payment date of such End of Term Charge, the
applicable pro rata portion of the End of Term Charge shall be deemed earned by
the Lenders as of each date a Term Loan Advance is made.  For the avoidance of
doubt, if a payment hereunder becomes due and payable on a day that is not a
Business Day, the due date thereof shall be the immediately preceding Business
Day.

2.7Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loan Advances shall be made pro rata according
to the Term Commitments of the relevant Lender.

2.8Taxes; Increased Costs.  The Borrower, the Agent and the Lenders each hereby
agree to the terms and conditions set forth on Addendum 1 attached hereto.

2.9Treatment of Prepayment Charge and End of Term Charge.  Except as otherwise
required by applicable Tax law, Borrower agrees that any Prepayment Charge and
any End of Term Charge payable prior to the Term Loan Maturity Date shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination, and Borrower agrees that it is reasonable under the
circumstances currently existing and existing as of the Closing Date.  The
Prepayment Charge and the End of Term Charge shall also be payable in the event
the Secured Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means.  Borrower expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Prepayment
Charge and End of Term Charge in connection with any such
acceleration.  Borrower agrees (to the fullest extent that each may lawfully do
so): (a) each of the Prepayment Charge and the End of Term Charge is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (b) each of the Prepayment Charge and the
End of Term Charge shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (c) there has been a course of conduct
between the Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Prepayment Charge and the End of Term
Charge in the event of prepayment or acceleration; (d) Borrower shall be
estopped from claiming differently than as agreed to in this
paragraph.  Borrower expressly acknowledges that its agreement to pay each of
the Prepayment Charge and the End of Term Charge to the Lenders as herein
described was on the Closing Date and continues to be a material inducement to
the Lenders to provide the Term Loan Advances. For U.S. federal and applicable
state and local income tax purposes, the parties acknowledge and agree that the
Term Loan is being issued with original issue discount within the meaning of
Section 1273 of the Code and shall take all tax reporting positions consistent
with the foregoing unless otherwise required by a Governmental Authority.

22

--------------------------------------------------------------------------------

 

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) any property, right or asset
held by Borrower to the extent that a grant of a security interest therein is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, right or asset,
except (A) to the extent that the terms in such contract, license, instrument or
other document providing for such prohibition, breach, default or termination,
or requiring such consent are not permitted under this Agreement or (B) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under Section
9406, 9407, 9408 or 9409 of the UCC (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code of the United States); provided, however, that such security
interest shall attach immediately at such time as such Requirement of Law is not
effective or applicable, or such prohibition, breach, default or termination is
no longer applicable or is waived, and to the extent severable, shall attach
immediately to any portion of the Collateral that does not result in such
consequences, (b) any Excluded Accounts, (c) the assets of any non-wholly owned
Subsidiaries pursuant to customary restrictions and conditions contained in
agreements governing joint ventures or strategic alliances in the ordinary
course of business, provided that Borrower has exercised its good faith best
efforts to not agree to such contractual limitations, (d) interests in joint
ventures that constitute Permitted Investments pursuant to customary
restrictions and conditions contained in agreements governing such joint
ventures in the ordinary course of business, provided that Borrower has
exercised its good faith best efforts to not agree to such contractual
limitations, or (e) with respect to shares or stock in Excluded Subsidiaries,
more than 65% to the extent that the pledge of more than 65% of such shares or
stock of any Excluded Subsidiary would result in an adverse tax consequence to
Borrower.

23

--------------------------------------------------------------------------------

 

3.3[Reserved].

3.4If this Agreement is terminated, Agent’s Lien in the Collateral shall
continue until the Secured Obligations (other than inchoate indemnity
obligations) are repaid in full in cash.  Upon payment in full in cash of the
Secured Obligations (other than inchoate indemnity obligations) and at such time
as the Lenders’ obligation to make credit extensions has terminated, Agent
shall, at the sole cost and expense of Borrower, release its Liens in the
Collateral and all rights therein shall revert to Borrower.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)other than as permitted pursuant to Schedule 4.4 of the Disclosure Letter,
executed copies of the Loan Documents, Account Control Agreements, and all other
documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

(b)a legal opinion of Borrower’s counsel in form and substance reasonably
acceptable to Agent;

(c)a certificate executed by Borrower’s corporate secretary, which shall attach
and contain customary certifications as to: (i) the resolutions of Borrower’s
board of directors and the financing committee of Borrower’s board of directors
evidencing approval of the Loan and other transactions evidenced by the Loan
Documents; (ii) certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower; and (iii) a
certificate of good standing for Borrower from its state of incorporation and
similar certificates from all other jurisdictions in which it does business and
where the failure to be qualified could have a Material Adverse Effect;

(d)payment of the Due Diligence Fee, Initial Facility Charge and reimbursement
of Agent’s and the Lenders’ current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the initial Advance;

(e)all certificates of insurance and copies of each insurance policy required
hereunder;

(f)an executed copy of the Perfection Certificate and Addendum 1 thereto; and

(g)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Agent may
reasonably request.

24

--------------------------------------------------------------------------------

 

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d)With respect to any Advance pursuant to Tranche 2, Borrower shall have paid
the applicable Tranche 2 Facility Charge.

(e)With respect to any Advance pursuant to Tranche 3, (x) each Lender’s
investment committee shall, in its sole and absolute discretion, have approved
the requested Advances, as contemplated by Section 2.2(a)(iv) and (y) Borrower
shall have paid the Tranche 3 Facility Charge;

(f)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

4.4Post-Close Obligations. The Borrower agrees to deliver all items as required
under Schedule 4.4 to the Disclosure Letter within the corresponding timeframes
as set forth in Schedule 4.4 to the Disclosure Letter or such later date as
Agent may agree in writing in its sole discretion.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws its state of incorporation, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, taxpayer identification number, organizational
identification number and other information are correctly set forth in Exhibit B
to the Disclosure Letter, as may be updated by Borrower in a written notice
(including any Compliance Certificate) provided to Agent after the Closing Date.

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.  

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other

25

--------------------------------------------------------------------------------

 

than Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3 to the Disclosure Letter, do not
violate any material contract or material agreement or require the consent or
approval of any other Person which has not already been obtained.  The
individual or individuals executing the Loan Documents are duly authorized to do
so.

5.4Material Adverse Effect.  Since December 31, 2019, no event that has had or
would reasonably be expected to have a Material Adverse Effect has occurred and
is continuing.

5.5Actions Before Governmental Authorities.  Except as disclosed on the
Perfection Certificate, there are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Borrower, threatened in writing against or affecting Borrower or
its property, that is reasonably expected to result in a Material Adverse
Effect.

5.6Laws.  Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  Borrower
is not in default in any manner under any material provision of any agreement or
instrument evidencing material Indebtedness, or any other material agreement to
which it is a party or by which it is bound.  

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all material consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or, to Borrower’s knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (x)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (y)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar

26

--------------------------------------------------------------------------------

 

executive order or other Anti-Terrorism Law.  None of the funds to be provided
under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7Information Correct and Current.  No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such written information or documents, omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by Borrower to Agent, whether
prior to or after the Closing Date, shall be (i) provided in good faith and
based on the most current data and information available to Borrower at the time
delivered, and (ii) the most current of such projections provided to Borrower’s
Board of Directors (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Borrower, that no assurance is given that any particular projections
will be realized, and that actual results may differ).

5.8Tax Matters.  Except as described on Schedule 5.8 to the Disclosure Letter,
(a) Borrower and its Subsidiaries have filed all federal and state income Tax
returns and other material Tax returns that they are required to file, (b)
Borrower and its Subsidiaries have duly paid all federal and state income Taxes
and other material Taxes or installments thereof that they are required to pay
as and when due, except (i) Taxes being contested in good faith by appropriate
proceedings and for which Borrower and its Subsidiaries maintain adequate
reserves in accordance with GAAP or (ii) to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (c) to
the best of Borrower’s knowledge, no proposed or pending Tax assessments,
deficiencies, audits or other proceedings with respect to Borrower or any
Subsidiary have had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9 to the Disclosure Letter (as may
be supplemented by disclosures provided in the Compliance Certificate), (i) each
of the material registered Copyrights, registered Trademarks and issued Patents
is valid and enforceable, (ii) no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and (iii) no claim
has been made to Borrower that any material part of the Intellectual Property
violates the rights of any third party. Borrower is not in material breach of,
nor has Borrower failed to perform any material obligations under, any of the
contracts, licenses or agreements identified in Sections 5(c) and 5(d) of the
Perfection Certificate and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.  

5.10Intellectual Property.  Except as described on Schedule 5.10 to the
Disclosure Letter, Borrower has all material rights with respect to Intellectual
Property necessary or material in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by
Borrower.  Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, Borrower has

27

--------------------------------------------------------------------------------

 

the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are material to Borrower’s
business and used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products except
customary covenants in inbound license agreements and equipment leases where
Borrower is the licensee or lessee.

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis); (ii)
licensed to third parties to modify, make derivative works based on, decompile,
disassemble, or reverse engineer; or (iii) used in a manner that could require
disclosure or distribution in source code form.

5.11Borrower Products.  Except as described on Schedule 5.11 to the Disclosure
Letter, no material Intellectual Property owned by Borrower or Borrower Product
has been or is subject to any actual or, to the knowledge of Borrower,
threatened litigation in writing, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any material manner Borrower’s use, transfer or
licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any material future Intellectual Property related to the operation or conduct of
the business of Borrower or Borrower Products.  Borrower has not received any
written notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any material Intellectual
Property (or written notice of any claim challenging or questioning the
ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim, in each case to where such notice or claim would reasonably
be expected to have a Material Adverse Effect.  To Borrower’s knowledge, neither
Borrower’s use of its Intellectual Property nor the production and sale of
Borrower Products infringes the valid Intellectual Property or other rights of
others in any material respect.

5.12Financial Accounts.  Exhibit D to the Disclosure Letter, as may be updated
by the Borrower in a written notice provided to Agent after the Closing Date, is
a true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

5.13Employee Loans.  Except as permitted hereunder, Borrower has no outstanding
loans to any employee, officer or director of the Borrower nor has Borrower
guaranteed the payment of any loan made to an employee, officer or director of
the Borrower by a third party.

28

--------------------------------------------------------------------------------

 

5.14Capitalization and Subsidiaries.  Borrower does not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments.  Attached as Schedule 5.14 to the Disclosure Letter, as may be
updated by Borrower in a written notice provided after the Closing Date, is a
true, correct and complete list of each Subsidiary.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations (other than inchoate
indemnity obligations) outstanding, Borrower shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused as is standard for companies in Borrower’s
industry and location, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. If Borrower fails to obtain the insurance called for
by this Section 6.1 or fails to pay any premium thereon or fails to pay any
other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Agent
may obtain such insurance or make such payment, and all amounts so paid by Agent
are immediately due and payable, bearing interest at the then highest rate
applicable to the Secured Obligations, and secured by the Collateral.  Agent
will make reasonable efforts to provide Borrower with notice of Agent obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter.  No payments by Agent are deemed an agreement to make similar
payments in the future or Agent’s waiver of any Event of Default.

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a lenders loss payable for all risk
property damage insurance, subject to the insurer’s approval, and a lenders loss
payable for property insurance and additional insured for liability insurance
for any future insurance that Borrower may acquire from such insurer.  Attached
to the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient).  Any failure of Agent to scrutinize such
insurance certificates for compliance is not a waiver of any of Agent’s rights,
all of which are reserved.  Borrower shall provide Agent with copies of each
insurance policy, and upon entering or amending any insurance policy required
hereunder, Borrower shall provide Agent with copies of such policies and shall
promptly deliver to Agent updated insurance certificates with respect to such
policies.

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, the Lenders and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable and
documented out-of-pocket attorneys’

29

--------------------------------------------------------------------------------

 

fees and disbursements and other costs of investigation or defense (including
those incurred upon any appeal) (collectively, “Liabilities”), that may be
instituted or asserted against or incurred by such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct.  This Section 6.3 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.  In no event shall any Indemnified
Person be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). This Section 6.3 shall survive the repayment of
indebtedness under, and otherwise shall survive the expiration or other
termination of, this Agreement.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to the Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

(a)if Borrower’s Market Capitalization is less than [***] for a period of thirty
(30) consecutive trading days (the “Market Cap Threshold”), Borrower shall
furnish to the Agent and Lenders, as soon as practicable beginning with the
month following the trigger of the Market Cap Threshold (and in any event within
thirty (30) days) after the end of each month, unaudited monthly non-GAAP
financial statements as of the end of such month, including balance sheet and
related statements of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that could reasonably be expected to
have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer; provided that, if Borrower’s Market
Capitalization is greater than [***] for a period of thirty (30) consecutive
trading days following the trigger of the Market Cap Threshold, Borrower shall
no longer be required to deliver monthly financials pursuant to this Section
7.1(a);

(b)if Borrower’s Market Capitalization is greater than or equal to the Market
Cap Threshold, as soon as practicable (and in any event within forty-five (45)
days) after the end of each of the first three calendar quarters, unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter, including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year-end
adjustments;

(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified (other than a going concern qualification
based on Borrower having negative profits or based on a determination that
Borrower has less than twelve (12) months liquidity) audited financial
statements as of the end of such year (prepared on a consolidated basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a

30

--------------------------------------------------------------------------------

 

firm of independent certified public accountants selected by Borrower and
reasonably acceptable to Agent, accompanied by any management report from such
accountants (it being understood that Ernst & Young LLP and any other firm of
national standing are reasonably acceptable to Agent);

(d)(x) if monthly Financial Statements are required to be delivered pursuant to
Section 7.1(a), as soon as practicable (and in any event within 30 days) after
the end of each such month, a Compliance Certificate in the form of Exhibit E,
or (y) if quarterly Financial Statements are required to be delivered pursuant
to Section 7.1(b), as soon as practicable (and in any event within 45 days)
after the end of each of the first three calendar quarters and concurrently with
the Financial Statements delivered pursuant to Section 7.1(c), a Compliance
Certificate in the form of Exhibit E;

(e)to the extent not provided pursuant to Section 7.1(a), as soon as practicable
(and in any event within 30 days) after the end of each month, a cash balance
report;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any regular, periodic and special reports or registration statements that
Borrower files with the Securities and Exchange Commission or any governmental
authority that may be substituted therefor, or any national securities exchange;

(g)as soon as practicable after the end of each calendar quarter, a report
detailing [***] during the calendar quarter just ended;

(h)annually, within ten (10) days following approval thereof by Borrower’s board
of directors, a summary of Borrower’s annual budget;

(i)prompt notice if Borrower or any Subsidiary has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.

Borrower shall not, without prior notice to Agent, make any change in its (a)
accounting policies or reporting practices, except as required by GAAP or (b)
fiscal years or fiscal quarters.

The executed Compliance Certificate, and all Financial Statements required to be
delivered pursuant to clauses (c) and (e)  shall be sent via e-mail to [***] and
with a copy to [***], provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: [***], attention Account Manager: Geron Corporation.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto.

For the avoidance of doubt, any reports, communications, information or other
documents provided pursuant to this Section 7.1 shall be subject to the
confidentiality provisions of Section 11.13.

7.2Management Rights.  Borrower shall permit any representative that Agent or
the Lenders authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times

31

--------------------------------------------------------------------------------

 

and upon reasonable notice during normal business hours; provided, however, that
such examinations shall be limited to no more often than twice per fiscal
year.  In addition, upon two (2) Business Days’ prior written notice, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records.  In addition, upon two
(2) Business Days’ prior written notice, Agent or the Lenders shall be entitled
at reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting
Borrower.  Such consultations shall not unreasonably interfere with Borrower’s
business operations.  The parties intend that the rights granted Agent and the
Lenders shall constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or the Lenders with respect to any business issues shall
not be deemed to give Agent or the Lenders, nor be deemed an exercise by Agent
or the Lenders of, control over Borrower’s management or policies.

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements or other documents to
perfect, give the highest priority to Agent’s Lien on the Collateral, subject to
Permitted Liens which may have priority over Agent’s Lien in accordance with
applicable law, or otherwise evidence Agent’s rights herein.  Borrower shall
from time to time procure any instruments or documents as may be reasonably
requested by Agent, and take all further action that may be necessary, or that
Agent may reasonably request, to perfect and protect the Liens granted hereby
and thereby.  In addition, and for such purposes only, Borrower hereby
authorizes Agent to execute and deliver on behalf of Borrower and to file such
financing statements (including an indication that the financing statement
covers “all assets or all personal property other than intellectual property” of
Borrower in accordance with Section 9-504 of the UCC), collateral assignments,
notices, control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower.  Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.  

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) in connection with refinancing or replacement Indebtedness, (c) (i) purchase
money Indebtedness pursuant to its then applicable payment schedule or (ii)
Indebtedness owed pursuant to clause (v) of the definition of Permitted
Indebtedness and prepaid in the ordinary course of business, (d) prepayment by
any Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to any
Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower, (e) trade debt incurred in the ordinary course of business or (f) as
otherwise permitted hereunder or approved in writing by Agent.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, Common Stock, or following a merger
event or other change of the Common Stock, other securities or property), or the
satisfaction of any condition that would permit or require any of the foregoing,
any Permitted Convertible Debt

32

--------------------------------------------------------------------------------

 

shall not constitute a prepayment of Indebtedness by Borrower for the purposes
of this Section 7.4; provided that principal payments in cash (other than cash
in lieu of fractional shares) shall only be allowed if the Redemption Conditions
are satisfied in respect of such payment and at all times after such payment;
provided further that, to the extent both (a) the aggregate amount of cash
payable upon conversion or payment of any Permitted Convertible Debt (excluding
any required payment of interest with respect to such Permitted Convertible Debt
and excluding any payment of cash in lieu of a fractional share due upon
conversion thereof) exceeds the aggregate principal amount thereof and (b) such
conversion or payment does not trigger or correspond to an exercise or early
unwind or settlement of a corresponding portion of the Permitted Bond Hedge
Transactions relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there is no Permitted Bond Hedge Transaction
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Common Stock
and/or a different series of Permitted Convertible Debt and/or by payment of
cash (in an amount that does not exceed the proceeds received by Borrower from
the substantially concurrent issuance of Common Stock and/or Permitted
Convertible Debt plus the net cash proceeds, if any, received by Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
pursuant to the immediately following proviso).

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any Liens whatsoever (except for Permitted Liens), and shall give Agent
prompt written notice of any legal process adverse to the Collateral, the
Intellectual Property, or such other property and assets, or any Liens thereon,
provided however, that the Collateral and such other property and assets may be
subject to Permitted Liens.  Borrower shall not agree with any Person other than
Agent or the Lenders not to encumber its property other than pursuant to (a) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (b) customary
restrictions on assets subject to Liens permitted under clause (xv) of the
definition of “Permitted Liens” (in which case, any prohibition or limitation
shall only be effective against the cash collateral provided thereto). Borrower
shall not enter into or suffer to exist or permit to become effective any
agreement that prohibits or limits the ability of any Borrower to create, incur,
assume or suffer to exist any Lien upon any of its property (including
Intellectual Property), whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or capital lease obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) customary restrictions on the assignment of
leases, licenses and other agreements, (d) customary restrictions on the
assignment, sublicense or sublease of leases, licenses and other agreements, (e)
customary restrictions in agreements relating to Corporate Collaborations
permitted herein and (f) customary restrictions and conditions contained in
agreements governing joint ventures or strategic alliances in the ordinary
course of business. Borrower shall cause its Subsidiaries to use commercially
reasonable efforts to protect and defend such Subsidiary’s title to its assets
from and against all Persons claiming any interest adverse to such Subsidiary,
and Borrower shall cause its Subsidiaries at all times to keep such Subsidiary’s
property and assets free and clear from any Liens whatsoever (except for
Permitted Liens or as otherwise permitted by this Section 7.5), and shall give
Agent prompt written notice of any legal process adverse to such Subsidiary’s
assets in an amount greater than [***].

33

--------------------------------------------------------------------------------

 

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries to do
so, other than Permitted Investments.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, Common Stock or a combination thereof), or required
payment of any principal or premium on (including, for the avoidance of doubt,
in respect of a required repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Common Stock) or required payment of any interest with respect to,
any Permitted Convertible Debt in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Debt; provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed if the Redemption Conditions are satisfied in respect of such payment
and at all times after such payment; provided further that, to the extent both
(a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Debt (excluding any required payment of interest with
respect to such Permitted Convertible Debt and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Permitted Bond Hedge Transactions relating to such Permitted
Convertible Debt (including, for the avoidance of doubt, the case where there is
no Permitted Bond Hedge Transaction relating to such Permitted Convertible
Debt), the payment of such excess cash shall not be permitted by the preceding
sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of Common Stock and/or a
different series of Permitted Convertible Debt and/or by payment of cash (in an
amount that does not exceed the proceeds received by Borrower from the
substantially concurrent issuance of Common Stock and/or Permitted Convertible
Debt plus the net cash proceeds, if any, received by Borrower pursuant to the
related exercise or early unwind or termination of the related Permitted Bond
Hedge Transactions and Permitted Warrant Transactions, if any, pursuant to the
immediately following proviso).

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of shares, stock or other Equity Interest
other than (i) pursuant to employee, director or consultant repurchase plans or
other similar agreements, provided, however, in each case the repurchase or
redemption consideration does not exceed the original consideration paid for
such shares, stock or Equity Interest, (ii) repurchases of such shares, stock or
Equity Interest deemed to occur upon exercise of stock options or warrants if
such repurchased shares, stock or Equity Interest represents a portion of the
exercise price of such options or warrants, (iii) repurchases of such shares,
stock or Equity Interest deemed to occur upon the withholding of a portion of
such shares, stock or Equity Interest granted or awarded to a current or former
officer, director, employee or consultant to pay for the Taxes payable by such
Person upon such grant or award (or upon vesting thereof), (iv) purchases of
capital stock pledged as collateral for loans to employees, provided that such
purchases do not exceed [***] in the aggregate, (v) [reserved], (vi) purchases
of fractional shares of capital stock arising out of stock dividends, splits or
combinations or business combinations or in connection with exercises or
conversions of options, warrants and other convertible securities, (vii) the
payment of the net purchase price in respect of any Permitted Bond Hedge
Transaction with the proceeds of the issuance of Permitted Convertible Debt,
provided that such purchase price (net of any payments to Borrower in respect of
any Permitted Warrant Transaction) is less than [***] of the net proceeds of
such Permitted Convertible Debt and (viii) the

34

--------------------------------------------------------------------------------

 

settlement, unwind or other termination of all or any portion of any Permitted
Warrant Transaction by (x) set-off against the concurrent settlement, unwind or
other termination of all or any portion of any Permitted Bond Hedge Transaction
or (y) delivery of shares of Common Stock, or (b) declare or pay any cash
dividend or make any other cash distribution on any class of stock or other
Equity Interest, except that a Subsidiary may pay dividends or make other
distributions to Borrower or any Subsidiary of Borrower, or (c) lend money to
any employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of [***] in the aggregate or (d) waive,
release or forgive any Indebtedness owed by any employees, officers or directors
in excess of [***] in the aggregate.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, Common Stock or a combination thereof), or required
payment of any principal or premium on (including, for the avoidance of doubt,
in respect of a required repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Common Stock) or required payment of any interest with respect to,
any Permitted Convertible Debt in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Debt; provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed if the Redemption Conditions are satisfied in respect of such payment
and at all times after such payment; provided further that, to the extent both
(a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Debt (excluding any required payment of interest with
respect to such Permitted Convertible Debt and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Permitted Bond Hedge Transactions relating to such Permitted
Convertible Debt (including, for the avoidance of doubt, the case where there is
no Permitted Bond Hedge Transaction relating to such Permitted Convertible
Debt), the payment of such excess cash shall not be permitted by the preceding
sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of Common Stock and/or a
different series of Permitted Convertible Debt and/or by payment of cash (in an
amount that does not exceed the proceeds received by Borrower from the
substantially concurrent issuance of Common Stock and/or Permitted Convertible
Debt plus the net cash proceeds, if any, received by Borrower pursuant to the
related exercise or early unwind or termination of the related Permitted Bond
Hedge Transactions and Permitted Warrant Transactions, if any, pursuant to the
immediately following proviso).

7.8Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9Mergers and Consolidations.  Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than (a) Permitted Acquisitions, (a) mergers or
consolidations of a Subsidiary which is not a Borrower into another Subsidiary
or into Borrower or (b) mergers or consolidations of a Borrower into another
Borrower).

35

--------------------------------------------------------------------------------

 

7.10Taxes.  Borrower shall, and shall cause each of its Subsidiaries to, pay
when due all material Taxes of any nature whatsoever now or hereafter imposed or
assessed against Borrower or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall, and shall cause each of
its Subsidiaries to, accurately file on or before the due date therefor (taking
into account proper extensions) all federal and state income Tax returns and
other material Tax returns required to be filed.  Notwithstanding the foregoing,
Borrower and its Subsidiaries may contest, in good faith and by appropriate
proceedings diligently conducted, Taxes for which Borrower and its Subsidiaries
maintain adequate reserves in accordance with GAAP.

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control.  Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America.  Neither Borrower nor any Subsidiary
shall relocate any item of Collateral (other than (w) drug supplies or clinical
trial materials utilized in the ordinary course of business, (x) sales of assets
made in accordance with Section 7.8, (y) relocations of Equipment having an
aggregate value of up to [***], and (z) relocations of Collateral from a
location described on Exhibit B to the Disclosure Letter to another location
described on Exhibit B to the Disclosure Letter) unless (i) it has provided
prompt written notice to Agent, (ii) such relocation is within the continental
United States of America and, (iii) if such relocation is to a third party
bailee, if not prohibited by applicable law, it has delivered a bailee agreement
in form and substance reasonably acceptable to Agent.

7.12Deposit Accounts.  Other than Excluded Accounts, neither Borrower nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has an Account Control Agreement.
Notwithstanding the foregoing, the accounts described in Section 4.4 to the
Disclosure Letter may be maintained without an Account Control Agreement for the
period of time required by Section 4.4, so long as Borrower maintains Cash in an
amount of not less than the aggregate amount of all Term Loan Advances at all
times until all accounts described in Section 4.4 to the Disclosure Letter are
subject to Account Control Agreements.

7.13Formation or Acquisition of Subsidiaries.  Borrower shall notify Agent of
each Subsidiary formed or acquired (in accordance with the terms hereof)
subsequent to the Closing Date and, within thirty (30) days of formation, shall
cause any such Subsidiary (unless such Subsidiary is an Excluded Subsidiary) to
execute and deliver to Agent a Joinder Agreement.

7.14[RESERVED].

7.15Notification of Event of Default.  Borrower shall notify Agent promptly (and
in any event within two (2) Business Days) after becoming aware of the
occurrence of any Event of Default.

7.16[RESERVED].

7.17Use of Proceeds.  Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes.  The proceeds of the
Loans will not be used in (i) violation of Anti-Corruption Laws or applicable
Sanctions, or (ii) for personal, family, household or agricultural purposes.

36

--------------------------------------------------------------------------------

 

7.18[RESERVED].

7.19Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required material governmental
authorizations, approvals, licenses, franchises, permits or registrations
reasonably necessary in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists.  Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and, to the knowledge of Borrower, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20Financial Covenant.  

(a)Inclusive of any Qualified Cash amounts maintained in accordance with
Sections 7.20(b) and 7.20(c) from and after June 1, 2022, Borrower shall at all
times maintain Qualified Cash in an amount of not less than $25,000,000;
provided that, upon and after [***], Borrower shall at all times maintain
Qualified Cash in an amount of not less than $20,000,000.

(b)Inclusive of any Qualified Cash amounts maintained in accordance with
Sections 7.20(a) and 7.20(c), from and after the date that Borrower first enters
into a transaction described in clause (ii)(d)(z) of the definition of Permitted
Licenses, Borrower shall at all times maintain Qualified Cash in an amount of
not less than $30,000,000.

(c)Inclusive of any Qualified Cash amounts maintained in accordance with
Sections 7.20(a) and 7.20(b), if Borrower makes cash payment in respect of
Permitted Convertible Debt subject to satisfaction of the Redemption Conditions,
Borrower shall, at all times thereafter, maintain Qualified Cash in the amount
required by the defined term “Redemption Conditions”.

37

--------------------------------------------------------------------------------

 

7.21Intellectual Property.  Borrower shall (i) protect, defend and maintain the
validity and enforceability of its material Intellectual Property; (ii) promptly
advise Agent in writing of material infringements of its Intellectual Property
known to Borrower; and (iii) not allow any Intellectual Property material to
Borrowers’ business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent, in each case subject to Borrower’s reasonable
discretion and standard commercial practices.  

7.22Transactions with Affiliates.  Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary.  

SECTION 8.   [Reserved].

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or the Lenders or Borrower’s bank
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay; or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents,
and (a) with respect to a default under any covenant under this Agreement (other
than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.19, 7.21, and
7.22) or any other Loan Document, such default continues for more than thirty
(30) days after the earlier of the date on which (i) Agent or the Lenders have
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default or (b) with respect to a default under any of Sections 6, 7.4,
7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.19, 7.20, 7.21, and 7.22, the occurrence
of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that, solely for
purposes of this Section 9.3, the following events shall not, in each case in
and of itself, constitute a Material Adverse Effect: (a) adverse results or
delays in any nonclinical or clinical trial, (b) the failure to achieve any
clinical or non-clinical trial goals or objectives, including without
limitation, the failure to demonstrate the desired safety or efficacy of any
drug or companion diagnostic, (c) the denial, delay or limitation of approval
of, or taking of any other regulatory action (e.g., a clinical hold) by the
applicable regulatory authority with respect to any drug, delivery system or
companion diagnostic, (d) a change in or discontinuation of a strategic
partnership or other collaboration or license arrangement so long as the same
does not affect the ability of Borrower to perform the Secured Obligations or
(e) failure to achieve Performance Milestone I, Performance Milestone II or
Performance Milestone III so long as the same does not affect the ability of
Borrower to perform the Secured Obligations; or

38

--------------------------------------------------------------------------------

 

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

9.6Attachments; Judgments.  Any material portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least [***], and
such judgment remains unsatisfied, unvacated or unstayed for a period of twenty
(20) days after the entry thereof, or Borrower is enjoined or in any way
prevented by court order from conducting any material part of its business; or

9.7Other Obligations.  The occurrence of any default (after giving effect to any
grace period or cure period) under any agreement or obligation of Borrower
involving any Indebtedness in excess of [***], which has resulted in a right by
the holder of such Indebtedness, whether exercised or not, to accelerate the
maturity of such Indebtedness, or any early payment is required or unwinding or
termination occurs with respect to any Permitted Bond Hedge Transaction or
Permitted Warrant Transaction, or any condition giving rise to the foregoing is
met, in each case, with respect to which Borrower or its Affiliate is the
“affected party” or “defaulting party” under the terms of such Permitted Bond
Hedge Transaction or Permitted Warrant Transaction, as a result thereof Borrower
would be required to make cash payments or otherwise settle any such unwind or
termination in cash and if a Material Adverse Effect could reasonably be
expected to result from such default, early payment, unwinding or termination.  

39

--------------------------------------------------------------------------------

 

SECTION 10.  REMEDIES

10.1General.  Upon the occurrence and during the continuation of any one or more
Events of Default, Agent may, and at the direction of the Required Lenders
shall, without notice or demand, do any or all of the following: (i) accelerate
and demand payment of all or any part of the Secured Obligations together with a
Prepayment Charge and declare them to be immediately due and payable (provided,
that upon the occurrence of an Event of Default of the type described in Section
9.5, all of the Secured Obligations (including, without limitation, the
Prepayment Charge and the End of Term Charge) shall automatically be accelerated
and made due and payable, in each case without any further notice or act); (ii)
place a “hold” on any account maintained with SVB and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral.  In addition, upon the occurrence of any one or more Events of
Default, any Lender may stop advancing money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
such Lender.

Borrower hereby irrevocably appoints Agent as its lawful attorney-in-fact to: 
(a) exercisable following the occurrence and continuation of an Event of
Default, (i) sign Borrower’s name on any invoice or bill of lading for any
account or drafts against account debtors; (ii) demand, collect, sue, and give
releases to any account debtor for monies due, settle and adjust disputes and
claims about the accounts directly with account debtors, and compromise,
prosecute, or defend any action, claim, case, or proceeding about any Collateral
(including filing a claim or voting a claim in any bankruptcy case in Agent’s or
Borrower’s name, as Agent may elect); (iii) make, settle, and adjust all claims
under Borrower’s insurance policies; (iv) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (v) transfer the Collateral into the name of Agent or a
third party as the UCC permits; and (vi) receive, open and dispose of mail
addressed to Borrower; (vii) endorse Borrower’s name on any checks, payment
instruments, or other forms of payment or security; and (viii) notify all
account debtors to pay Agent directly.  Borrower hereby appoints Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Secured Obligations have been satisfied in full and the Loan Documents have been
terminated.  Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Secured Obligations have been fully repaid and performed and the Loan
Documents have been terminated.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All
Agent’s rights and remedies shall be cumulative and not exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

40

--------------------------------------------------------------------------------

 

First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  [***]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: [***]
Telephone:  [***]

41

--------------------------------------------------------------------------------

 

(b)If to the Lenders:

HERCULES CAPITAL, INC.
Legal Department
Attention:  [***]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: [***]
Telephone:  [***]

SILICON VALLEY BANK

505 Howard Street, Floor 3

San Francisco, CA 94105
Attn: [***]
Email:  [***]

Telephone:  [***]

(c)If to Borrower:

Geron Corporation

919 E. Hillsdale Blvd., Suite 250

Foster City, CA 94404

Attention:  Executive Vice President and Chief Financial Officer and Chief Legal
Officer
email:  [***]
Telephone: 650-473-7700

 

With a copy to:

 

COOLEY LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attn:  [***]

Email:  [***]

 

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated September 1, 2020 and the Non-Disclosure Agreement).  

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions

42

--------------------------------------------------------------------------------

 

to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Borrower hereunder or thereunder or (ii) waive,
on such terms and conditions as the Required Lenders or the Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest (or fee payable hereunder) or extend the scheduled date of any payment
thereof, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or (D)
amend, modify or waive any provision of Section 11.18 or Addendum 3 without the
written consent of the Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and the Lenders by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or the Lenders to exercise any such powers.  No omission or delay by Agent
or the Lenders at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or the Lenders is entitled, nor shall it in any way affect the
right of Agent or the Lenders to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and the Lenders and shall
survive the execution and delivery of this Agreement. Sections 6.3, 11.13,
11.14, 11.15 and 11.17 shall survive the termination of this Agreement, subject
in each case to the applicable statute of limitations.

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and the Lenders may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Agent’s and the Lenders’
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, neither Agent nor any Lender may assign, transfer or
endorse its rights hereunder or under the Loan Documents to any party that is a
direct competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.  

43

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (x) in connection with any assignment by a Lender
as a result of a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Agent and the Lenders may
assign, transfer or indorse its rights hereunder and under the other Loan
Documents to any Person or party and (y) in connection with a Lender’s own
financing or securitization transactions, the restrictions set forth herein
shall not apply and Agent and the Lenders may assign, transfer or indorse its
rights hereunder and under the other Loan Documents to any Person or party
providing such financing or formed to undertake such securitization transaction
and any transferee of such Person or party upon the occurrence of a default,
event of default or similar occurrence with respect to such financing or
securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Agent shall have received and accepted an effective
assignment agreement from such Person or party in form satisfactory to Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such assignee as Agent
reasonably shall require.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

11.8Participations.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans, its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.  Borrower agrees that each participant shall be entitled
to the benefits of the provisions in Addendum 1 attached hereto (subject to the
requirements and limitations therein, including the requirements under Section 7
of Addendum 1 attached hereto (it being understood that the documentation
required under Section 7 of Addendum 1 attached hereto shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.7; provided that such
participant shall not be entitled to receive any greater payment under Addendum
1 attached hereto, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.

44

--------------------------------------------------------------------------------

 

11.9Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and the Lenders in the State of California,
and shall have been accepted by Agent and the Lenders in the State of
California.  Payment to Agent and the Lenders by Borrower of the Secured
Obligations is due in the State of California.  This Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

11.10Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.11 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.11Mutual Waiver of Jury Trial / Judicial Reference.  

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND THE LENDERS
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, THE LENDERS OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER.  This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and the Lenders; Claims that arise
out of or are in any way connected to the relationship among Borrower, Agent and
the Lenders; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.11(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.    

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.10, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

45

--------------------------------------------------------------------------------

 

11.12Professional Fees.  Borrower promises to pay Agent’s and the Lenders’
reasonable fees and expenses necessary to finalize the loan documentation,
including but not limited to reasonable and documented out-of-pocket attorneys’
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable and documented out-of-pocket
attorneys’ and other professionals’ fees and expenses incurred by Agent and the
Lenders after the Closing Date in connection with or related to:  (a) the Loan;
(b) the collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, audit,
field exam, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or the Lenders in
any adversary proceeding or contested matter commenced or continued by or on
behalf of Borrower’s estate, and any appeal or review thereof.

11.13Confidentiality.  Agent and the Lenders acknowledge that the Collateral and
information provided to Agent and the Lenders by Borrower are confidential and
proprietary information of Borrower, if and to the extent such information
should reasonably be understood to be confidential (the “Confidential
Information”).  Accordingly, Agent and the Lenders agree that any Confidential
Information shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of Borrower,
except that Agent and the Lenders may disclose any such information:  (a) to its
Affiliates and its partners, investors, lenders, directors, officers, employees,
agents, advisors, counsel, accountants, counsel, representative and other
professional advisors if Agent or the Lenders in their sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public or to the extent such
information becomes publicly available other than as a result of a breach of
this Section or becomes available to Agent or any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over Agent or the Lenders and any rating agency; (d) if required or appropriate
in response to any summons or subpoena or in connection with any litigation, to
the extent permitted or deemed advisable by Agent’s or the Lenders’ counsel;
(e) to comply with any legal requirement or law applicable to Agent or the
Lenders or demanded by any governmental authority; (f) to the extent reasonably
necessary in connection with the exercise of, or preparing to exercise, or the
enforcement of, or preparing to enforce, any right or remedy under any Loan
Document (including Agent’s sale, lease, or other disposition of Collateral
after default), or any action or proceeding relating to any Loan Document;
(g) to any participant or assignee of Agent or the Lenders or any prospective
participant or assignee, provided, that such participant or assignee or
prospective participant or assignee is subject to the confidentiality provisions
of this Section 11.13; (h) otherwise to the extent consisting of general
portfolio information, aggregate datasets, for analyses or reporting, that does
not identify Borrower; or (i) otherwise with the prior consent of Borrower;
provided, that any disclosure made in violation of this Agreement shall not
affect the obligations of Borrower or any of its Affiliates or any guarantor
under this Agreement or the other Loan Documents. Agent’s and the Lenders’
obligations under this Section 11.13 shall supersede all of their respective
obligations under the Non-Disclosure Agreement.

46

--------------------------------------------------------------------------------

 

11.14Assignment of Rights.  Borrower acknowledges and understands that Agent or
the Lenders may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and the Lenders hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and the Lenders shall retain all rights, powers and
remedies hereby given.  No such assignment by Agent or the Lenders shall relieve
Borrower of any of its obligations hereunder.  Each Lender agrees that in the
event of any transfer by it of the promissory note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the promissory note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

11.15Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or the Lenders.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, the Lenders or by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made.  In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
the Lenders in Cash.

11.16Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Agent, the Lenders and the Borrower.

11.18Agency.  Agent and each Lender hereby agree to the terms and conditions set
forth on Addendum 3 attached hereto.  Borrower acknowledges and agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

11.19Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the

47

--------------------------------------------------------------------------------

 

“Publicity Materials”); (b) the names of officers of such other parties in the
Publicity Materials; and (c) such other parties’ name, trademarks, servicemarks
in any news or press release concerning such party; provided however,
notwithstanding anything to the contrary herein, no such consent shall be
required (i) to the extent necessary to comply with the requests of any
regulators, legal requirements or laws applicable to such party, pursuant to any
listing agreement with any national securities exchange (so long as such party
provides prior notice to the other party hereto to the extent reasonably
practicable) and (ii) to comply with Section 11.13.

11.20[RESERVED].

11.21Electronic Execution of Certain Other Documents.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation assignments, assumptions,
amendments, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the California Uniform Electronic Transaction Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

11.22Termination Prior to Term Loan Maturity Date.  So long as Borrower has
satisfied the Secured Obligations (other than inchoate indemnity obligations),
this Agreement may be terminated prior to the Term Loan Maturity Date by
Borrower, effective seven (7) Business Days after written notice of termination
is given to Agent.  Those obligations that are expressly specified in this
Agreement as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination.  No termination of this Agreement
shall in any way affect or impair any right or remedy of Agent or any Lender,
nor shall any such termination relieve Borrower of any Secured Obligation to any
Lender, until all of the Secured Obligations (other than inchoate indemnity
obligations) have been paid and performed in full. Those Secured Obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination and payment in full of the Secured Obligations then outstanding.

(SIGNATURES TO FOLLOW)

 

48

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

BORROWER:

 

 

 

GERON CORPORATION

 

 

 

Signature:

 

/s/ Olivia K. Bloom

 

 

 

Print Name:

 

Olivia K. Bloom

 

 

 

Title:

 

Chief Financial Officer

 

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Accepted in Palo Alto, California:

 

AGENT:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

Signature:

 

/s/ Zhuo Huang

 

 

 

Print Name:

 

Zhuo Huang

 

 

 

Title:

 

Associate General Counsel

 

LENDER:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

Signature:

 

/s/ Zhuo Huang

 

 

 

Print Name:

 

Zhuo Huang

 

 

 

Title:

 

Associate General Counsel

 




[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Accepted in Palo Alto, California:

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

Signature:

 

/s/ Peter Sletteland

 

 

 

Print Name:

 

Peter Sletteland

 

 

 

Title:

 

Vice President

 

 

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:  

Taxes; Increased Costs

Addendum 2:

[RESERVED]

Addendum 3:

Agent and Lender Terms

Exhibit A:

[RESERVED]

Exhibit B:

[RESERVED]

Exhibit C:

[RESERVED]

Exhibit D:

[RESERVED]

Exhibit E:

Compliance Certificate

Exhibit F:

Joinder Agreement

Exhibit G:

[RESERVED]

Exhibit H:

[RESERVED]

Exhibit I:

[RESERVED]

Exhibit J-1:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-2:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-3:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-4:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Schedule 1.1

Commitments

 

--------------------------------------------------------------------------------

 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

TAXES; INCREASED COSTS

 

1.

Defined Terms.  For purposes of this Addendum 1:

 

a.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

b.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or Term Commitment or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2 or Section
4 of this Addendum 1, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 7 of this
Addendum 1 and (iv) any withholding Taxes imposed under FATCA.

 

c.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

d.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

e.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

 

f.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

g.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

2

--------------------------------------------------------------------------------

 

 

h.

“Recipient” means the Agent or any Lender, as applicable.

 

i.

“Withholding Agent” means the Borrower and the Agent.

 

2.

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2 or Section 4 of this Addendum 1)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

3.

Payment of Other Taxes by Borrower.  The Borrower shall timely pay to the
relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

4.

Indemnification by Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under Section 2 of this Addendum 1 or this Section 4) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant governmental authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

5.

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (a) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.8 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 5.

 

6.

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower to a governmental authority pursuant to the provisions of this Addendum
1, the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

7.

Status of Lenders.

3

--------------------------------------------------------------------------------

 

 

a.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this Addendum 1) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

b.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

i.

any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

ii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

A.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B.

executed copies of IRS Form W-8ECI;

 

C.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

4

--------------------------------------------------------------------------------

 

 

D.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

iii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

 

iv.

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

c.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

8.

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Addendum 1 (including
by the payment of additional amounts pursuant to the provisions of this Addendum
1), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Addendum 1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any

5

--------------------------------------------------------------------------------

 

 

amount to an indemnifying party pursuant to this Section 8 the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 8 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

9.

Increased Costs.  If any change in applicable law shall subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered. Failure or delay on the part of
any Recipient to demand compensation pursuant to this Section 9 shall not
constitute a waiver of such Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Recipient
pursuant to this Section 9 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Recipient notifies
the Borrower of the change in law giving rise to such increased costs or
reductions, and of such Recipient’s intention to claim compensation therefor
(except that, if the change in law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

10.

Survival.  Each party’s obligations under the provisions of this Addendum 1
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

 

6

--------------------------------------------------------------------------------

 

ADDENDUM 3 to LOAN AND SECURITY AGREEMENT

Agent and Lender Terms

(a)Each Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b)Each Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Commitments) in effect on the date on
which indemnification is sought under this Addendum 3, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time be imposed on, incurred by or asserted against the Agent in any way
relating to or arising out of, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Agent under or in connection with any of the foregoing.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to Lenders.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

 

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lenders, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Lenders or as the Agent shall believe in
good faith shall be necessary, under the circumstances or (ii) in the absence of
its own gross negligence or willful misconduct.

 

--------------------------------------------------------------------------------

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(e)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of this Agreement or any of the other
Loan Documents.  Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.  Agent shall have the right at any time to seek
instructions concerning the administration of the Collateral from any court of
competent jurisdiction.  Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Lenders, and such request and any action
taken or failure to act pursuant thereto shall be binding upon Lenders and all
future holders of the Loans.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated September
30, 2020 and the Loan Documents (as defined therein) entered into in connection
with such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”) and GERON CORPORATION (the “Company”) as Borrower. All capitalized
terms not defined herein shall have the same meaning as defined in the Loan
Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending ___________ of all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification. [The undersigned further certified that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statements and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.]1

 

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

[Interim Financial Statements

Monthly within 30 days]2

 

[Interim Financial Statements

Quarterly within 45 days]3

 

Audited Financial Statements

FYE within 90 days

See SEC filings

 

ACCOUNTS OF BORROWER AND ITS SUBSIDIARIES AND AFFILIATES

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of the
Borrower or Borrower’s Subsidiary/Affiliate, as applicable.

Each new account that has been opened since delivery of the previous Compliance
Certificate is designated below with a “*”.

 

1 

To be deleted if Compliance Certificate for monthly financial statements
delivered in connection with Section 7.1(a).

2 

To be delivered if Borrower’s Market Capitalization is less than [***] for a
period of thirty (30) consecutive trading days. No longer required if Borrower’s
Market Capitalization has been greater than [***] for a period of thirty (30)
consecutive trading days following the Closing Date.

3 

To be delivered if Borrower’s Market Capitalization is greater than [***] for a
period of thirty (30) consecutive trading days.

 

--------------------------------------------------------------------------------

 

 

 

 

Depository
AC #

Financial
Institution

Account
Type
(Depository /
Securities)

Last
Month
Ending
Account
Balance

Purpose of
Account

BORROWER
Name/Address:

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

SUBSIDIARY /
AFFILIATE
Name/Address

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

 

To the extent applicable, the undersigned hereby confirms that the Borrower is
in compliance with Section 7.20 of the Loan Agreement (as applicable, below are
the required calculations supporting this certification, as of the date first
set forth above).

Name of Test                     Required Level                  Actual Level
       In Compliance Y/N?

Qualified Cash Amount

 

--------------------------------------------------------------------------------

 

[Effective from and after June 1, 2022, or the date that Borrower first enters
into a transaction described in clause (ii)(d)(z)] of the definition of
Permitted Licenses. See Section 7.20.]

(a)  The amount of Qualified Cash as of the date hereof:  $_________________

Is the amount reported in clause (a) equal to or greater than
[$25,000,000]*[$30,000,000]**?

__ Yes; __ No

If No: not in compliance

* Upon the [***], the Qualified Cash Amount shall be permanently reduced to
$20,000,000.

** Upon the date that Borrower first enters into a transaction described in
clause (ii)(d)(z) of the definition of Permitted Licenses, the Qualified Cash
Amount shall be permanently increased to $30,000,000.

 

--------------------------------------------------------------------------------

 

 

Very Truly Yours,

 

 

 

GERON CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).  

RECITALS

A.  Subsidiary’s Affiliate, [                              ] (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
September 30, 2020, with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lenders”)
and the Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor the Lenders
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements.  To the extent that Agent or the
Lenders has any duties, responsibilities or obligations arising under or related
to the Loan Agreement or the other Loan Documents, those duties,
responsibilities or obligations shall flow only to Company and not to Subsidiary
or any other Person or entity.  By way of example (and not an exclusive list):
(i) Agent’s providing notice to Company in accordance with the Loan Agreement or
as otherwise agreed among Company, Agent and the Lenders shall be deemed
provided to Subsidiary; (ii) a Lender’s providing an Advance to Company shall be
deemed an Advance to Subsidiary; and (iii) Subsidiary shall have no right to
request an Advance or make any other demand on the Lenders.

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate

 

--------------------------------------------------------------------------------

 

consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

5.

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Telephone:

 

 

email:

 

 

 

 

AGENT:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

400 Hamilton Ave., Suite 310

 

Palo Alto, CA 94301

 

email: legal@htgc.com

 

Telephone:  650-289-3060

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among GERON CORPORATION, a Delaware
corporation, and each of its Subsidiaries (as defined in the Loan Agreement)
(hereinafter collectively referred to as the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                         , 20            [NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among GERON CORPORATION, a Delaware
corporation, and each of its Subsidiaries (as defined in the Loan Agreement)
(hereinafter collectively referred to as the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                      , 20           [NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 as amended, supplemented or otherwise modified from time to
time (the “Loan Agreement”), by and among GERON CORPORATION, a Delaware
corporation, and each of its Subsidiaries (as defined in the Loan Agreement)
(hereinafter collectively referred to as the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                      , 20           [NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among GERON CORPORATION, a Delaware
corporation, and each of its Subsidiaries (as defined in the Loan Agreement)
(hereinafter collectively referred to as the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Loan Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:                      , 20           [NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

 

LENDERS

TRANCHE
1A TERM
COMMITMENT

TRANCHE
1B TERM
COMMITMENT

TRANCHE
2 TERM
COMMITMENT

TRANCHE
3 TERM
COMMITMENT

TERM
COMMITMENT

Hercules Capital, Inc.

[***]

[***]

[***]

[***]

[***]

Silicon Valley Bank

[***]

[***]

[***]

[***]

[***]

TOTAL COMMITMENTS

$25,000,000

$10,000,000

$15,000,000

$25,000,000

$75,000,000*

 

*Funding of Tranche 3 is subject to approval by the Lenders’ investment
committee in its sole discretion.

 

 